COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-057-CV



IN RE JOE RANDALL BARNETT	RELATOR

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus, the response of the real party in interest, and the relator’s reply brief, and is of the opinion that the petition should be dismissed as moot.  In addition, 
the stay of the trial court proceedings 
in cause number 2006-50381-367, styled 
In re Petition of Karen Culwell Barnett Requesting a Deposition of Joe Randall Barnett, James Alan Siepiela, Gregory Rich, and Garry Gibbons
, pending in the 367
th
 Judicial District Court of Denton County, Texas
, 
is hereby lifted. 

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM	



PANEL  A: DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J. 

DELIVERED:  March 25, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.